IN   TOE     FODRTe
                                         COURT OF APPEALS
                                        SAN ANTONIO, TE5CAS



      ABELAKDO G- GONZALEZ    1622682           §                         > ^          crt


                                                §        COA No. 04-15-005^^ ^ oQ
                                                                          :rtO^               5r>
                                                §                         ^                         j—

      vs.                                       §s       COA No. 04-15-0053l-C^ev,
                                                                               . O
                                                                                       ^_o Oo!^
                                                                                           z-'iO
                                                 J                            r*   _    mSi     .
                                                                                              9-i'
      THE STATE OF TEXAS                        §        COA No. 04-15-0053                    ffT!

      Appelle                                   §
                                                                                        cn
                                                                                        o


                               AMQIDIENT TO COURT OUSRED REPLY




           now COMB'S Afcjpellant ABELARDO G. GONZALEZ, pro-se in the above mention
      proceediny's and file's this Amendment to appellant's filiny dated Oct. 03, 15
      entitled COURT ORDERED REPLY.




                                                I-
                                              AMENm^



            Appellant reserved the riyht to amend his filiny of Oct. 03, 15 on paye 4
      VIII. AMENDING REPLY and thusfor sufccnitt this filinq to be incorporated and
      considered for all purpase's toyether with his prior fifliny of Oct. 03, 2015.



                                                II.
                                              EXHIBITS




            The followiny exhibits are being introduced that where refered to in his
      Oct. 03, 2015 submission among other's:


      3,     Judgment of Conviction by Jury Sheet 657?COA#529
      5,     Request for the Preparation of the clerk Record
      11, Letter from coa Clerk showing Appellants wrcny address for case 531
      12, Letter from coa Clerl showing Appellants wrong address for case 529
      13, Letter to Trail Court Clerk date 10-5- 2015 to sut^lement the. CR Tcecord




1/8
                                              III.
                                    COURTS   JURISDICTION



         Appellant's state's for the record/ that he has [N]Or seen the Trial Court
      CLERK RECORD, after requesting the the record fron both the Trail Clerk and
      the Appellant ClerK SEE Exhibits 7, 8/ 9 and has been prejudice, since with
      out veiwing he CAN NOT do what the Appeal's court want him to do on the CSIDER
      by the Court to submit a letter to the Trial Court to file a supplement reco
      rd, but nevertheless has filed the followiny Exhibit 13 with the trial court
      clerk.


         Also Appellant state's the following on the v^uestion of this court's juris
      diction:   That it appears this court has jurisdiction since che appeal beiny
      sought is from the SECOND MOTION TO RECUSE, which is appealable under T-R-Civ-
      Pro. RULE 18a(j)(l)(A) from [final judgment].

         A final judgpient as been entered in the three proceeding's since a conviction
      has been made on Jan. 15, 2010 SEE Exhibits 1, 2, 3, Judgment of Conviction
      sheets, and thusfor has jurisdiction SEE the following:


      McKnow V. State, 915 S.W.2d 842 @161     (Tx.App.-Fort Worth 1996)

      Ex parte Shumake, 953 S.W.2d 842 @844 (Tx.App.-Austin 1997) citing Mcknow
      Wright v. State, 969 S.W.2d 588 @589 (Tx.App.-Dalias 1998) citing Ex parte Shumake
      Ex Parte Silva, 963 S.W.2d 945 @946 (Tx.App.El Paso 1998) citing Workman v State
                     McKnow V State, Ex Parte Shumake

      Courson v. State, 996 S.W.2d 348 @349 (Tx.APP.-Houston[14th Dist.] 1995)

      Ex parte Culver 932 S.W.2d 207 @210 (Tx.App.-El Paso 1996)
      Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 0447 (1961)

      U.S. V. Truesdale, 211, F.3d, 898 @905 (5th Cir. 2000) citing n.7 Firstier Morgage
                    Co. 498 U.S. 269, 273-74, 111 S.Ct 648, 112 L.Ed, 2d 743 (1991) @651


         iTjhe above mention Courts of Appeal's, Texas Crim. Court of Appeal. Fifth Cir.
      and U.S. Supreme Court authorities among others [g]ive jurisdiction to this
      court to rule on this matter of the Denail of Appellants SECOND MOTION TO RECUSE




z/8
      ALlERNATELYt Appellcint asks the Honorable Court/ clerk for there assistance
      which is available under Tex. Rules of Appellant Pro. RULE 34.5(d) DEFECTS OR
      INACCURACIES Which state's in part:

            [] if the clerk record is defective or inaccrate
            (the appellate clerk) must inform the trial court
            clerk of the defect or inaccuracy and instruct the
            clerk to make the correction.



      IT IS IMPORTANT TO STRESS THAT APPELLANT HAS [nJOT SEEN THE RECORD FILED/ BUT
      JUST KNOWS ITS OVER 1000 PAGES LONG IN TWO CASE"S AND CLOSE TO 1000 PAGES LONG
      ON THE THIRD/ thiia is not what appellant requested to be filed SEE Exhibit 5.




                                             IV-
                                            PRAYER



         Appellant PRAY'S this court not to dimiss the case's but to more forward
      since this is [N]ot a interlocutory appeal since a conviction has been had
      and futhermore asks alternately to assist PRO—SE Appellant since he has   not
      veiwed the trial CLERK record can can not ask to correct somethiny that he does
      not seen thuefore does not know whats wrony.




                                                     Respectfully subrKitted,

                                                                   ^7/
                                                     Abelardo y. Gonzalez   1622682
                                                      C.T. Terrell B-3-40
                                                      1300 F.M. 655
                                                      Roaliaron, Texas 77583
                                                     Appellant/ Pro-se




3/8
                                                      Case No. 2008CRR000657U1 Count i & \ ii
                                                                         iNCIDKiVr No./TIIN': 9!2730:}tlfi5;j

The State of Texas                                                                                 §                  In the 49TH District
                                                                                                   §
V.                                                                                                 §                  Court
                                                                                                   §
ABELARDO GERARDO GONZALEZ                                                                          §                  WEBB County. TkX:\s
                                                                                                   §
ST,\l-K ID No.; TX0r>0!)5C2!)                                                                      §

                                                    Judgment of Conviction by Jury
         rri>9iiiliiii:           IION. JOSE A. I<0FEZ
                                             _ . _  _
                                                                                                   n.it«-Jiiiltjim-Iit
                                                                                              _ r-jl'invil
                                                                                                                                         1/1.1/2010                                  /
                                                                                                                                                                                     /
 ,           r
.Ariiiint y liir Sl;ilr
                                  SERCjIO I.OZANO
                                               ..x-
                                                    .and                                           Aii i>fvi
                                                                                                                                        (JSC .AK rr..\.A, SIk
                                  blAVARI) NOIJCN                                                                                                                           /
OITi-iisi- I'm' x^ich ni'rt^iliiij.t                                                                                                                                    /
.AtRniAV.ATKD ROBBER\"f/J-COUNT I AND                                                                                                                           {/
ENGAGlNGJN.ORa\NIZKprjRlMlN.AI^^^                                                                                                                               /                        '•
ChiirKiiiig Instnimi'nl:                                                                           SjjilMlf for onimsf

        (irOITtlllitv                                                                                                                               njf
                                                       _




Di'Er«:i" nf.Qfffiiujf
                                                                                                                   _ j./jf.
                                                                                                   I'joiLf" QO'".!!""';jj
                                                                                                                            . - -
1ST DEGREE FELONY                                    _                             _               NPT.liril .iaM's.atl. Sii.                                      D.in> .Sonli'iirt' Ininosinl;                       i'i'U; ."'latli-tiri' in C'tjiuiiii-ciir.
.fy!lY_ _                                                                                          1                                _ _ 1/15/2010
I'i.n..liimni at..) Plan-                   YEARS INSTITUTIONAI. DIVISION. TDCJ -FEK COUNT
ul (.onliiu'iilfiil:                            _                                                                                                           .       _       __
                                                      THI.S SKXTRNCK SlUl.t. RUN C.'ONCURRENTl A'.

        Q SKNTKNCK OKCONKINKMKNTSOSPKNOKU, DUKKNDANT l»l.-\CK.I>ON CO.M.MOM IV.Sl.'I'KKVISION KOK N/.A .
I'nif                                               CoiirlLCtifil.t           lli'j.l_iliiiiiiiJ                 Ufsi iMil.iiiM (.'nya'"!''jo
j 111 mm 00 PKlt COUNT                              $435.00                   $ N/A                              C victim (m-i-1hJoivi jl! AtiKNCV/.VOKNTiM .. ImJi.w
Sex Offrnder KcKistratiuii Requirements do not apply to the Dcrendani. 'IT:\ C' iDK Ckim Piiii'" rli.i|i(iir (i2
The .ace ofIlievifiimat the timeof llie offense was N/A •
                        Uni'liaidiinxisjo scrvx-seji!unr!.'.li).'l'IJCJi enter iiiriiivvxi?!W'J J".t.i'kI-..iiit:hn)p(iliiiiii'..ii init-r
                        I niiii 2/M/200K lo .1/M/200H                      Kimn 1/11/2010 -. i n ilii. -I l» li »
                     32 DAYS                 NO TES: TOWARD INCARCERATION
        Alt tirrlinrtn inffirtiiaiiuii. inoiiri. aiiiIasMchiaiiriils hiiticAiril .ibriir are inmrpiirali'ii iiitiitlir laiiniiai;*' et ilie|tiili                                                                                                         .i'-r-

                                                                                   •&.        trt
                                                                                   m
                                                                                   OS                     •-i-9'3:
                                                                                   oa
                                                                                              r'l          -y^m
                                                                                              -o           • < -<50
                                                                                    8-ti        I          0"Cj3
                                                                                                           ornW
                                                                                               vO
                                                                                                            ciajiCT
      TO:       WEBB COUNTY DISTRICT CLERK                                           Srn
                OFFICE OF ESTHER DEGOLLADO                                           t<     vO
                                                                                                 • *          • cco
      FROM:     ABELARDO G-   GONZALEZ   1622682                                                    cn
                                                                                                                  ••i
                                                                                                                  —<

                Appellate / Pro-se                                                                  XT        -r,,/)



      RE:       RBBUEST PC» THE PREPARATICW OF OBE
                CLERK RECORD FOR APPEAL

                Trail Cause's No.'s                COA-.No/'s
                2008-CRR-0657-D1                   04-15-00529-CR
                2008-CRR-0665-D1                   04-15-00531-CR
                2G08-CRR 0662-Dl                   04-15-00530-CR


      DATE:     SEPT- 2nd<    2015




      Dear:   CLERK OF THE COURT



            GREETING'S, Now Comes Appellate Abelardo G- Gonzalez pro-se, and respect
      fully requests from the District Clerk Office of Esther Deyollado for the prepa
      ration of the Clerk Record (CR) under T-R.A-P- Rule 34.2 AGREE RECORDED RULE to
      be presented in the above mention Appeals in the Fourth Court of Appeals in
      San Antonio, Texas.

            Appellate is only appealing the denial of the SECOND MOTION TO RECUSE
      ruled on July 16, 2015 by the Honorable Judge David People's of the Fourth
      Adminstrative Judicial Region file with this Clerk on July 30, 2015-

              Appellate only request's the following item's to be included in the Clerk
      Record under T-R.A-P. Rule 34.2 AGE^E RECORD RULE.

      1. Second Motion to Recuse                                 Filed on March          1, 2015
      2, ALL e mails                                            I Filed on July          6, 2015
      3- ORDER of the Denial of Motion to Recuse                  Filed on July          •30,2015




              Appellate request the CLERK APPELLATE RECORD be filed timely under
      T-R-A.P- 35-2 and its the Clerk duty under T-R-A-P- 35-3-          If the Clerk of
      the court should have any question or concern's regarding this matter please
      contact Appellate which is allowed under T-R.A-P.

                                                        Respec^ully sutxnitted,

                                                        Abelardo Gonzalez 1622682
      Please file stamp the                             C-T- Terrell B-3-40
      enclsoed copy and return                          1300 F-M- 655
      it to Appellate in the SASE-                      Rosharon, Texas       77583

                                                        Appellatte / Pro-se

                                                                                                Ey 5
5/8
                                                                                                                        *5
                                      COURT OF APPEALS
      SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOITLE
        CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
      KAREN ANGELINI                       300 DOLOROSA, SUITE 3200
      MARIALYN BARNARD                   SAN ANTONIO, TEXAS 78205-3037
      REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
      PATRICIA O. ALVAREZ                                                                  (210)335-2635
      LUZ ELENA D. CHAPA
      JASON PULLIAM                                                                       FACSIMILE NO.
        JUSTICES                                                                           (210)335-2762


                                             September 18,2015

              Isidro R, Alaniz                                Abelardo Gonzalez
              Webb County District Attorney                   #1622682
              1110 Victoria St., Ste. 401                     3001 Emily Dr.
              Laredo, TX 78040                                Beeville,TX 78102
              * DELIVERED VIA E-MAIL *

              RE:    Court ofAppeals Number:       04-15-00531 -CR
                     Trial Court Case Number:      2008CRR000665-D1
                     Style: Abelardo Gerardo Gonzalez
                            v.

                            The State of Texas

                     Enclosed please find the order which the Honorable Court of Appeals has
              issued in reference to the above styled and numbered cause.

                     If you should have any questions, please do not hesitate to contact me.

                                                                   Very truly yours,
                                                                   KEITH E. HOTTLE, CLERK



                                                                  Carmen De Leon
                                                                  Deputy Clerk, Ext. 53262




                                                                                                           //
6/8
                                       COURT OF APPEALS
 SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOrrLE
   CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
 KAREN ANOELINI                                300 DOLOROSA, SUITE 3200
 MARIALVN BARNARD                            SAN ANTONIO. TEXAS 78205-3037
 REBECAC. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
 PATRICIA O.ALVAREZ                                                                                  (210)335-2635
 LUZ ELENA D.CHAPA
 JASON PULLIAM                                                                                   FACSIMILE NO.
   JUSTICES                                                                                          (210)335-2762


                                                 September 3,2015


        Isidro R. Alaniz                                          Abelardo Gerardo Gonzalez
        DistrictAttorney - Webb County                            #1622682
        1110 Victoria St., Ste. #401                              C.T. Terrell B-3-31
        Laredo, TX 78040                                           1300 P.M. 655
        * DELIVERED VIA E-MAIL *                                   San Antonio, TX 77583

       RE:     Court ofAppeals Number:         04-15-00529-CR
               Trial Court Case Number:        2008CRR000657-D1
               Style: Abelardo G. Gonzalez
                       V.

                       The State of Texas

               The Clerk's Record in the above styled and numbered cause has this date been filed.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK



                                                               Carmen De Leon
                                                               Deputy Clerk, Ext. 53262


       cc: Esther Degollado (DELIVERED VIA E-MAIL)




                                                                                                      £x 12
"7/8
  To;        VEBB COUNTY DISTRICT CLERK
             OFFICE OF ESTHER DEGOLLADO


  ATTN:      ELSA GALVAN, Supervisior

  From:      ABELARDO G. GONZALEZ   1622682
             Appellate« Pro-se

  Re:        RBODEST FOR SUPPLOIENT CLERK
             RECORD under T.R.A.P. RULE 34.5(c)(1)

             Trial Cause's No-s               COA No.s
             2G08-CRR-0657-D1                 04-15-00529-CR
             2008-CRR-0665-D1                 04-15-00531-GR
             2008-CRR-0662-D1                 04-15-00530-CR


  Date:      10-05- 2015



  Dear Supervisior GALVAN


     Now Comes Appellant Abelardo y. Gonzalez pro-se in the above mention
  proceedings and respectfully asks this office to prepare/ certify, and file
  in the appellant court a supplement clerk record for each of the mention
  cause's containing [0]nly the following below mention item's.

     The appellant court has found a defect on the record or is inaccurate,
  the appellant court offered no guidance on whats the defect, this reguest fulls
  under T.R.A.P. RULE 34.2 AGREE RECORD RUiI!£« appellant had made a similar re-
  guest on Sept. 2nd and received by the clerk on Sept. 09. 2015-

  THIS ITEM"S ARE REQUESTED TO BE INCLUDED:

  1. All judgment of Conviction Sheets                                 Jan     15.   2015

  2. Second Motion to Recuse                             filed   on    March    6. 2015

  3. Reffetal Order in form of emails                    filed   on   ) July    6. 2015

  4. CBDER of the Denial of Motion to Recuse             filed   on    July    30.   2015

  5. Cer. of right to Appeal


          The record filed by this clerk already was to broad.

                                                     Respectfully submitted.


                                                     Abelardo Gonzalez 1622682
                                                     C.T. Terrell B-3-40
                                                     1300 F.M. 655
                                                     Roshaon. Texas 77583
                                                     A^yellant/ Pro-se
                                                                                            13
8/8
                  .




pobrth court of appem/t,
Cadena-Reavas UuBtiae Canter
 300 Dolorosa, STE 3200
                T 32^ 78205-3037
 San Antonio.




            coil